DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on Mar. 14, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sharp bend” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “sharp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner interprets any bend as a sharp bend.  
Claim Interpretation
For claims 1-12, the Examiner has interpreted “for use with an upper mold in a glass bending system” claimed in claim 1 and “for use with an upper mold”, as intended use, which does not require “an upper mold” or a glass bending system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anciens Establissements Panard (FR1074107A – hereinafter Anciens)Anciens Establissements Panard (FR1074107A – hereinafter Anciens).
For the Text of FR1074107A, the Examiner is referencing pages of the machine translation.
Regarding claim 1, Anciens (Figs. 4-5, pgs. 1-2, annotated Fig. 4) discloses a device (corresponding to an articulated lower mold arrangement) for bending glass.  

    PNG
    media_image1.png
    512
    832
    media_image1.png
    Greyscale


Anciens discloses a mold portion configured to bend a heated glass sheet, the mold portion having a first end with a bend area proximate the first end for bending an end portion of the glass sheet 20, and a second end opposite the first end and spaced away from the bend area.  Anciens discloses a first guide member connected to the mold portion at a first location proximate the first end and a second guide member connected to the mold portion at a second location proximate the second end and spaced away from the bend area.  As stated in the 35 U.S.C. 112 section above, the Examiner interprets any bend as a sharp bend, and therefore, the bend area provides for a sharp bend area.  
Based on Figs. 4 and 5, Anciens discloses the first and second guide members are configured to cooperate to allow the first end/outer end of each mold portion/side portion to move from a lowered position (Fig. 4) to a raised position (Fig. 5) in order to move the respective end portion of the glass sheet upwardly and so that the first end/outer end of the mold portion moves along a path substantially the same as a path taken by an end edge of the end portion of the glass sheet, while also allowing the second end of the mold portion/side portion to move substantially laterally.  Also as stated above, the Examiner interprets the “for use” statement as intended use.  If it is interpreted the “for use” statement is not intended use, while Anciens fails to specifically state, the bending device for use with an upper mold, it would obvious to a person having ordinary skill in the art, the bending device of Anciens is capable for use with an upper mold.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anciens Establissements Panard (FR1074107A – hereinafter Anciens) in view of Machura (WO2019207262A1).
For the Text of FR1074107A, the Examiner is referencing pages of the machine translation.
Regarding claim 1, Anciens (Figs. 4-5, pgs. 1-2, annotated Fig. 4) discloses a device (corresponding to an articulated lower mold arrangement) for bending glass.  

    PNG
    media_image1.png
    512
    832
    media_image1.png
    Greyscale


Anciens discloses a mold portion configured to bend a heated glass sheet, the mold portion having a first end with a bend area proximate the first end for bending an end portion of the glass sheet 20, and a second end opposite the first end and spaced away from the bend area.  Anciens discloses a first guide member connected to the mold portion at a first location proximate the first end and a second guide member connected to the mold portion at a second location proximate the second end and spaced away from the bend area.  
Anciens fails to specifically state the bend area comprises a sharp bend area.  However, Machura (Figs. 1-5 and abstract) discloses an articulating mold similar to the articulating mold of Anciens.  Machura discloses side portions 5 comprising a sharp bend.  Both Anciens and Machura discloses articulating molds to provide for bending an end portion of a glass sheet.  Therefore, based on the additional teachings of Machura, it would be obvious to a person having ordinary skill in the art, sharp bends are desired in a glass sheet and the bend area of an articulating mold can be modified to provide for a sharp bend in a glass sheet, and therefore, it would be obvious to a person having ordinary skill in the art, the bend area of the apparatus of Anciens could be modified to provide for a sharp bend in the glass sheet.  
Based on Figs. 4 and 5, Anciens discloses the first and second guide members are configured to cooperate to allow the first end of the mold portion to move from a lowered position (Fig. 4) to a raised position (Fig. 5) in order to move the end portion of the glass sheet upwardly and so that the first end of the mold portion moves along a path substantially the same as a path taken by an end edge of the end portion of the glass sheet, while also allowing the second end of the mold portion to move substantially laterally.  Also as stated above, the Examiner interprets the “for use” statement as intended use.  If it is interpreted the “for use” statement is not intended use, while Anciens fails to specifically state, the bending device for use with an upper mold, it would obvious to a person having ordinary skill in the art, the bending device of Anciens is capable for use with an upper mold.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anciens Establissements Panard (FR1074107A – hereinafter Anciens) in view of Fukami et al. (US 2009/0320523).
For the Text of FR1074107A, the Examiner is referencing pages of the machine translation.
Regarding claim 1, Anciens (Figs. 4-5, pgs. 1-2, annotated Fig. 4) discloses a device (corresponding to an articulated lower mold arrangement) for bending glass.  

    PNG
    media_image1.png
    512
    832
    media_image1.png
    Greyscale


Anciens discloses a mold portion configured to bend a heated glass sheet, the mold portion having a first end with a bend area proximate the first end for bending an end portion of the glass sheet 20, and a second end opposite the first end and spaced away from the bend area.  Anciens discloses a first guide member connected to the mold portion at a first location proximate the first end and a second guide member connected to the mold portion at a second location proximate the second end and spaced away from the bend area.  As stated in the 35 U.S.C. 112 section above, the Examiner interprets any bend as a sharp bend, and therefore, the bend area provides for a sharp bend area.  
Based on Figs. 4 and 5, Anciens discloses the first and second guide members are configured to cooperate to allow the first end of the mold portion to move from a lowered position (Fig. 4) to a raised position (Fig. 5) in order to move the end portion of the glass sheet upwardly and so that the first end of the mold portion moves along a path substantially the same as a path taken by an end edge of the end portion of the glass sheet, while also allowing the second end of the mold portion to move substantially laterally.  Also as stated above, the Examiner interprets the “for use” statement as intended use.  If it is interpreted the “for use” statement is not intended use, while Anciens fails to specifically state, the bending device for use with an upper mold, Fukami (Figs. 6-7 and [0111]-[0112]) discloses a moving frame 244 with a forming ring having a tilting mechanism 240 combined with an upper forming apparatus 300 (i.e. upper mold) that is driven downward to press the glass sheet with the forming with tilting mechanism 240.  Both Fukami and Anciens disclose ring molds comprising articulating ends for affecting a bend in an end portion of the glass sheet.  Fukami teaches an articulating mold can be combined with an upper mold to affect bending a glass sheet.  Therefore based on the additional teachings of Fukami, it would be obvious to a person having ordinary skill in the art, the bending device of Anciens could be combined with an upper mold to affect bending an end portion of the glass sheet.  
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anciens Establissements Panard (FR1074107A – hereinafter Anciens) in view of Machura (WO2019207262A1) and Fukami et al. (US 2009/0320523).
For the Text of FR1074107A, the Examiner is referencing pages of the machine translation.
Regarding claim 1, Anciens (Figs. 4-5, pgs. 1-2, annotated Fig. 4) discloses a device (corresponding to an articulated lower mold arrangement) for bending glass.  

    PNG
    media_image1.png
    512
    832
    media_image1.png
    Greyscale


Anciens discloses a mold portion configured to bend a heated glass sheet, the mold portion having a first end with a bend area proximate the first end for bending an end portion of the glass sheet 20, and a second end opposite the first end and spaced away from the bend area.  Anciens discloses a first guide member connected to the mold portion at a first location proximate the first end and a second guide member connected to the mold portion at a second location proximate the second end and spaced away from the bend area.  
Anciens fails to specifically state the bend area comprises a sharp bend area.  However, Machura (Figs. 1-5 and abstract) discloses an articulating mold similar to the articulating mold of Anciens.  Machura discloses side portions 5 comprising a sharp bend.  Both Anciens and Machura discloses articulating molds to provide for bending an end portion of a glass sheet.  Therefore, based on the additional teachings of Machura, it would be obvious to a person having ordinary skill in the art, sharp bends are desired in a glass sheet and the bend area of an articulating mold can be modified to provide for a sharp bend in a glass sheet, and therefore, it would be obvious to a person having ordinary skill in the art, the bend area of the apparatus of Anciens could be modified to provide for a sharp bend in the glass sheet.  
Based on Figs. 4 and 5, Anciens discloses the first and second guide members are configured to cooperate to allow the first end of the mold portion to move from a lowered position (Fig. 4) to a raised position (Fig. 5) in order to move the end portion of the glass sheet upwardly and so that the first end of the mold portion moves along a path substantially the same as a path taken by an end edge of the end portion of the glass sheet, while also allowing the second end of the mold portion to move substantially laterally.  Also as stated above, the Examiner interprets the “for use” statement as intended use.  If it is interpreted the “for use” statement is not intended use, while Anciens fails to specifically state, the bending device for use with an upper mold, Fukami (Figs. 6-7 and [0111]-[0112]) discloses a moving frame 244 with a forming ring having a tilting mechanism 240 combined with an upper forming apparatus 300 (i.e. upper mold) that is driven downward to press the glass sheet with the forming with tilting mechanism 240.  Both Fukami and Anciens disclose ring molds comprising articulating ends for affecting a bend in an end portion of the glass sheet.  Fukami teaches an articulating mold can be combined with an upper mold to affect bending a glass sheet.  Therefore based on the additional teachings of Fukami, it would be obvious to a person having ordinary skill in the art, the bending device of Anciens could be combined with an upper mold to affect bending an end portion of the glass sheet.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anciens Establissements Panard (FR1074107A – hereinafter Anciens) in view of Fukami et al. (US 2009/0320523).
For the Text of FR1074107A, the Examiner is referencing pages of the machine translation.
Regarding claim 8, Anciens (Figs. 4-5, pgs. 1-2, annotated Fig. 4) discloses a device (corresponding to an articulated lower mold arrangement) for bending glass.  

    PNG
    media_image1.png
    512
    832
    media_image1.png
    Greyscale


Anciens discloses two half cradles (15) corresponding to a first and second side mold portions configured to bend a heated glass sheet.  Anciens discloses each of the side portions having a mold surface, an outer end with a bend area proximate the outer end for bending a respective end portion of the glass sheet 20, and an inner end opposite the outer end and spaced away from the bend area.  The mold surfaces at the outer and inner ends provide for outer and inner mold areas.  Anciens discloses a first guide member connected to each side mold portion at a first location proximate the outer end and a second guide member connected to each mold portion at a second location proximate the inner end and spaced away from the bend area.  Anciens discloses the inner mold area extends from the outer mold areas to the inner end of each side mold portion.  While Anciens fails to explicitly state the inner mold areas comprises a flat area or curved area having a larger radius of curvature than the bend area,  based on the shape of the molding surfaces in Figs. 4 and 5 of Anciens, it would be obvious to a person having ordinary skill in the art, the inner mold area comprises a flat area or curved area having a larger radius of curvature than the bend area.  As stated in the 35 U.S.C. 112 section above, the Examiner interprets any bend as a sharp bend, and therefore, the bend area provides for a sharp bend area.  
Based on Figs. 4 and 5, Anciens discloses the first and second guide members where the first guide member is connected to each side mold portion at a first location proximate the outer end and a second guide member connected to each side mold portion at a second location proximate the inner end and spaced laterally away from the bend area.  Based on Figs. 4 and 5, for each side portion, the first and second guide members are configured to cooperate to allow the outer end of each side mold portion to move from a lowered position (Fig. 4) to a raised position (Fig. 5) in order to move the end portion of the glass sheet upwardly and so that the outer end of each side mold portion moves along a path substantially the same as a path taken by an end edge of the respective end portion of the glass sheet, while also allowing the second end of the mold portion to move substantially laterally toward the inner end of the other side mold portion.  Also as stated above, the Examiner interprets the “for use” statement as intended use.  If it is interpreted the “for use” statement is not intended use, while Anciens fails to specifically state, the bending device for use with an upper mold, Fukami (Figs. 6-7 and [0111]-[0112]) discloses a moving frame 244 with a forming ring having a tilting mechanism 240 combined with an upper forming apparatus 300 (i.e. upper mold) that is driven downward to press the glass sheet with the forming with tilting mechanism 240.  Both Fukami and Anciens disclose ring molds comprising articulating ends for affecting a bend in an end portion of the glass sheet.  Fukami teaches an articulating mold can be combined with an upper mold to affect bending a glass sheet.  Therefore based on the additional teachings of Fukami, it would be obvious to a person having ordinary skill in the art, the bending device of Anciens could be combined with an upper mold to affect bending an end portion of the glass sheet, and the movement of the side mold from a raised position to a lowered position would provide for an end portion of the glass sheet toward a mold surface of the upper mold, as claimed.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anciens Establissements Panard (FR1074107A – hereinafter Anciens) in view of Machura (WO2019207262A1) and Fukami et al. (US 2009/0320523).
For the Text of FR1074107A, the Examiner is referencing pages of the machine translation.
Regarding claim 8, Anciens (Figs. 4-5, pgs. 1-2, annotated Fig. 4) discloses a device (corresponding to an articulated lower mold arrangement) for bending glass.  

    PNG
    media_image1.png
    512
    832
    media_image1.png
    Greyscale


Anciens discloses two half cradles (15) corresponding to a first and second side mold portions configured to bend a heated glass sheet.  Anciens discloses each of the side portions having a mold surface, an outer end with a bend area proximate the outer end for bending a respective end portion of the glass sheet 20, and an inner end opposite the outer end and spaced away from the bend area.  The mold surfaces at the outer and inner ends provide for outer and inner mold areas.  Anciens discloses a first guide member connected to each side mold portion at a first location proximate the outer end and a second guide member connected to each mold portion at a second location proximate the inner end and spaced away from the bend area.  Anciens discloses the inner mold area extends from the outer mold areas to the inner end of each side mold portion.  While Anciens fails to explicitly state the inner mold areas comprises a flat area or curved area having a larger radius of curvature than the bend area,  based on the shape of the molding surfaces in Figs. 4 and 5 of Anciens, it would be obvious to a person having ordinary skill in the art, the inner mold area comprises a flat area or curved area having a larger radius of curvature than the bend area.  
Anciens fails to specifically state the bend area comprises a sharp bend area.  However, Machura (Figs. 1-5 and abstract) discloses an articulating mold similar to the articulating mold of Anciens.  Machura discloses side portions 5 comprising a sharp bend.  Both Anciens and Machura discloses articulating molds to provide for bending an end portion of a glass sheet.  Therefore, based on the additional teachings of Machura, it would be obvious to a person having ordinary skill in the art, sharp bends are desired in a glass sheet and the bend area of an articulating mold can be modified to provide for a sharp bend in a glass sheet, and therefore, it would be obvious to a person having ordinary skill in the art, the bend area of the apparatus of Anciens could be modified to provide for a sharp bend in the glass sheet.  
Based on Figs. 4 and 5, Anciens discloses the first and second guide members where the first guide member is connected to each side mold portion at a first location proximate the outer end and a second guide member connected to each side mold portion at a second location proximate the inner end and spaced laterally away from the bend area.  Based on Figs. 4 and 5, for each side portion, the first and second guide members are configured to cooperate to allow the outer end of each side mold portion to move from a lowered position (Fig. 4) to a raised position (Fig. 5) in order to move the end portion of the glass sheet upwardly and so that the outer end of each side mold portion moves along a path substantially the same as a path taken by an end edge of the respective end portion of the glass sheet, while also allowing the second end of the mold portion to move substantially laterally toward the inner end of the other side mold portion.  Also as stated above, the Examiner interprets the “for use” statement as intended use.  If it is interpreted the “for use” statement is not intended use, while Anciens fails to specifically state, the bending device for use with an upper mold, Fukami (Figs. 6-7 and [0111]-[0112]) discloses a moving frame 244 with a forming ring having a tilting mechanism 240 combined with an upper forming apparatus 300 (i.e. upper mold) that is driven downward to press the glass sheet with the forming with tilting mechanism 240.  Both Fukami and Anciens disclose ring molds comprising articulating ends for affecting a bend in an end portion of the glass sheet.  Fukami teaches an articulating mold can be combined with an upper mold to affect bending a glass sheet.  Therefore based on the additional teachings of Fukami, it would be obvious to a person having ordinary skill in the art, the bending device of Anciens could be combined with an upper mold to affect bending an end portion of the glass sheet, and the movement of the side mold from a raised position to a lowered position would provide for an end portion of the glass sheet toward a mold surface of the upper mold, as claimed.  
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anciens Establissements Panard (FR1074107A – hereinafter Anciens) in view of Fukami et al. (US 2009/0320523).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anciens Establissements Panard (FR1074107A – hereinafter Anciens) in view of Machura (WO2019207262A1) and Fukami et al. (US 2009/0320523).
Regarding claim 9, in addition to the rejections of claim 8 above, Anciens (Fig. 5) discloses the side mold portions each form part of a lower press ring and the inner end of each side mold portion is positioned proximate a vertical central plane of the lower press ring.
Regarding claim 10, Anciens (Fig. 5 and pg. 2) discloses the half-cradles are closed, based on the disclosure by Anciens, it would be obvious to a person having ordinary skill in the art, when the half-cradles 15 are closed, the inner ends of the side mold portions contact each other or almost contact each other providing for a distance of 0.3 cm or less, when the side mold portion is in the raised position.  
Allowable Subject Matter
Claims 2-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  However, the claims would be allowable if the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues are resolved and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of claims 2-7 and 11-12.
Regarding claims 2-3 and 6-7, Anciens discloses the first guide member (“feet 17”) connected to the mold portion at a first location, but fails to disclose the first guide member comprises a first link pivotally connected to the mold portion at the first location.
Regarding claim 4, Anciens fails to disclose a glass support pad (“heel 19”) at least partially positioned inside of the mold portion for supporting the glass sheet.  Anciens discloses heel 19 is positioned outside of the mold portion.
Regarding claim 5, Anciens fails to disclose one of the first and second guide members comprises a roller or a guide for a roller.
Regarding claims 11-12, Anciens fails to disclose the lower mold arrangement of claim 8 further comprising an intermediate mold portion positioned between the side mold portions, wherein each side mold portion is movable relative to the intermediate side mold portion and each side mold portion has a length that is at least as long as a length of the intermediate mold portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frank et al. (US 4,979,977) (Figures) discloses a pan member (corresponding to an interior pad) inside of a mold portion for supporting a glass sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741